—Appeal from dispositional order, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 13, 1997, which, upon respondent-appellant father’s default at both fact-finding and dispositional hearings, terminated his parental rights to the subject child on the ground of permanent neglect pursuant to Social Services Law § 384-b and committed guardianship and custody of the subject child to petitioner and the Commissioner of Social Services for purposes of adoption, unanimously dismissed, without costs.
No appeal lies from an order such as the one here appealed entered on the appealing party’s default (CPLR 5511). We note that no appeal has been taken from the order denying appellant’s motion to vacate his defaults. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.